Citation Nr: 1213356	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a temporary total disability rating for convalescence based on surgical treatment for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, beyond April 2, 2008.

2.  Entitlement to a temporary total disability rating for convalescence based on surgical treatment for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, beyond October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984 and July 1989 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  

In the April 2008 rating decision, the RO assigned the Veteran a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, which necessitated convalescence beginning on February 29, 2008, until March 31, 2008, with a 30 percent rating assigned on April 1, 2008.

In the January 2009 rating decision, the RO assigned the Veteran a temporary total rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, which necessitated convalescence beginning on August 28, 2008, until September 30, 2008, with the 30 percent rating reinstated on October 1, 2008.

In January 2011 the Veteran testified before an Acting Veterans Law Judge.  The Veteran was notified in January 2012 that the Acting Veterans Law Judge who heard his testimony was no longer at the Board and he had the right to a new hearing.  However, in February 2012 the Veteran indicated that he did not want a new hearing.  38 C.F.R. § 20.707.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  The evidence of record establishes that the treatment of the Veteran's service-connected rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers resulted in surgery performed on February 29, 2008, necessitating an additional two months of convalescence from April 1, 2008, until May 31, 2008.

2.  The evidence of record establishes that the treatment of the Veteran's service-connected rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers resulted in surgery performed on August 28, 2008, necessitating an additional two months of convalescence from October 1, 2008, until November 30, 2008.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an extension of a temporary total disability rating for convalescence based on surgical treatment for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, from April 1, 2008, until May 31, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an extension of a temporary total rating for convalescence based on surgical treatment for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, from October 1, 2008, until November 30, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in November 2008; the VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes, VA outpatient treatment reports and statements and testimony from the Veteran and his representative.   The Board finds after careful review that the most recent examination substantially complies with the requirements articulated in the Board's remand in January 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery, (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one or more major joints.  38 C.F.R. § 4.30(a) (2011).

The Veteran seeks extension of a temporary total (100 percent evaluation) based on post-surgical convalescence beyond April 1, 2008, and beyond October 1, 2008.  The Veteran testified that he is entitled to a temporary total disability rating from April 1, 2008, until December 1, 2008, because his finger did not heal; he needed a second surgery; and that he could not use his finger due to his cast until December 1, 2008.

The record evidence reveals that the Veteran underwent two surgeries in 2008.  The first surgery was performed on February 29, 2008, and it was a tendon repair; specifically, a left thumb interphalangeal (IP) joint fusion and a left flexor pollicis longus (FPL) repair.  The Veteran underwent occupational therapy, as discussed in below, and then it was determined that a second surgery was warranted to gain more mobility.  On August 28, 2008, the Veteran underwent a left thumb IP joint fusion with Accountrax screw surgery. 

It was noted that the purpose of the February 29, 2008, surgery was to prevent movement at the painful joint in order to relieve the pain.  During the surgery, an incision was made to expose the bone, the joint surfaces were cut away so that the two bones fit flush together, and then closed with stitches and fitted with a brace to immobilize the left IP joint during recovery.  The Veteran then began occupational therapy at the VA.  At a March 14, 2008, occupational therapy consult the Veteran reported that his hand was still pretty sore; it was directed that he be fit for a forearm based thumb spica splint and taught home program passive range of motion exercises for the metacarpophalangeal (MCP) and IP joints.  It was noted that he was provided with the volar thumb spica splint, which was a custom fit to order, in order to assist with pain reduction during activities of daily living.  On March 28, 2008, the Veteran's left thumb was noted to be likely healed and he was directed to wean off his removable splint.  Also, on March 28, 2008, he was directed to be more aggressive with his passive range of motion and to begin active range of motion and that he should have his splint for four more weeks since he was scheduled to be seen in orthopedics in four weeks.  

On April 1, 2008, it was noted that the Veteran could move his thumb actively and that he could remove his splint to do exercises but to keep it on when he was up and about.  An April 3, 2008, occupational therapy note indicated that the Veteran's splint was off for the most part and that he was being fabricated for a new splint.  On April 7, 2008, it was noted that the Veteran had a small amount of active flexion at the IP join.  He was able to touch his thumb tip to the lateral aspect of his index finger while in a blocking splint; the blocking splint corrected the hyper flexion of the MCP joint.  He was unable to do this outside the splint.  A hand based MCP block splint for exercise and functional activity was fabricated.  The Veteran reported pain all over on April 10, 2008; at that occupational therapy appointment he could pick up his checkers but minimal IP flexion was observed.   It was noted on April 15, 2008, that there was no increase in active range of motion over the past two weeks. 

A May 2, 2008, VA orthopedic surgery outpatient note indicated that the Veteran continued to do well since his reconstruction surgery and that he came out of his splint for showers.  It was noted that the tendon was firing but he could not actively flex his thumb at the IP joint without the splint.  It was discussed with the Veteran what the next step could be: a fusion of the thumb IP vs. MCP and strengthening pulley of the tendon and nonsurgical management; it was noted that the Veteran would consider in and follow-up in two months.  It was further noted that the Veteran should discontinue the use of the splint in the mean time.  The Veteran's May 16, 2008, occupational therapy note stated that according to an orthopedic note, lack of active range of motion was a mechanical issue and that the orthopedist offered the idea of pulley shortening to improve active range of motion.  It was noted that there was still no significant changes with the Veteran's active range of motion but that the Veteran's passive range of motion was now from 0 degrees to 60 degrees and a month prior it was to 15 degrees. 

On June 20, 2008, it was noted that the Veteran's goal to regain functional use within 12 weeks was mostly met but he would need surgery to further improve ease with functional tasks.  His occupational therapy note of that date reveals that that the Veteran was able to perform all daily activities and was very active in gardening and landscaping; he had minimal difficulties related to his hand surgery because his greater difficulties were secondary to his rheumatoid arthritis. 

A July 11, 2008, orthopedic surgery outpatient note stated that since the Veteran's February 29, 2008, surgery he continued to do well and has done a lot of occupational therapy.  It was noted that more surgery might have to be performed, a fusion of the IP joint, so that he could do pinching with his thumb; he could not bend the IP joint without blocking the MP joint.  Additionally, it was noted that the recovery time for this new surgical procedure could be up to 3 months.  

On August 22, 2008, it was determined that the Veteran needed surgery for pinching.  His pre-admission diagnosis was failed reconstruction of FPL with Palmaris graft.  The Veteran's surgery was on August 28, 2008, and the planned procedure was noted to be left thumb IP joint arthrodesis.  

On September 9, 2008, the Veteran was seen at the Orthopedic Cast Clinic and was applied with a left short arm thumb spica case with wrist in neutral position, including the IP joint.  Also on September 9, 2008, he was seen for an orthopedic post-operative visit; it was noted that the pain was controlled with medication and that his thumb has been in a spica splint since his surgery.  The Veteran reported increased joint pain diffusely because he was off his rheumatoid arthritis medications.  At that outpatient consultation his sutures were removed, he was placed in a thumb spica cast, and he restarted his arthritis medications.  On an addendum, it was noted the patient was not able to use his left upper extremity for his daily activities for a period of 8 weeks. 

On October 7, 2008, the Veteran was fabricated for a forearm based thumb spica splint; he was told to wear the splint for 24 hours per day but that he should remove it for gentle range of motion to improve motion and prevent stiffness and for hygiene purposes.  

An October 17, 2008, occupational therapy outpatient consult note indicated that the Veteran was referred to the occupational therapy clinic for rehabilitation after a left thumb IP fusion on August 28, 2008.  It was noted that on February 29, 2008, he had a left FPL ruptured with a bony spur at the wrist.  It was further noted that his cast was removed on March 14th and that after 16 sessions of therapy he did not regain IP function thus, he was referred for a second surgery.  It was noted that he was still having mild sensory changes at the very tip of this thumb.  At rest his thumb was not painful and he admitted to not wearing the thermoplastic splint very often.  His IP joint was fused into slight flexion and he was able to oppose the thumb to the index and middle fingers but he was not able to oppose to the ring and small digits due to the ulnar deviation of those digits.  The Veteran reported that his surgeon did not feel he needed extensive therapy but that he himself requested to come for an assessment since he was so familiar with the clinic as a result of past surgeries.  It was assessed that acute therapy was not needed at this time but he was educated on the need to protect his joints and limit strengthening via theraputty.  

After a review of the record evidence, including the Veteran's testimony, the Board finds that the Veteran's temporary total disability rating for convalescence based on his first surgery should be extended two months until May 31, 2008; and that his temporary total disability rating for convalescence based on his second surgery should also be extended two months until November 30, 2008, but not longer. 

Considering the Veteran's first surgery in February 2008, the evidence shows that in an October 2008 treatment record, it was noted that the Veteran's cast was removed on March 14, 2008.  On March 28, 2008, it was noted that the Veteran's left thumb was likely healed; that he was directed to be more aggressive with passive range of motion and to wean off his splint; but, that he should have his splint for four more weeks until his next follow-up.  On April 1, 2008, the Veteran was directed to remove his splint while doing exercises and to keep it on when he was out and about; it was further noted on April 3, 2008, that his splint was off for the most part, but that he was being fabricated for a new splint.  When the Veteran was seen on April 1, 2008, he had a small amount of active flexion at the IP joint; he had a blocking splint to correct hyper flexion of the MCP joint; and he had a hand based MCP block splint for exercise and functional activity, which was fabricated.  Although the use of a splint was fully discontinued on May 2, 2008, it was noted during the May 16, 2008, therapy session that there was still no significant change with the active range of motion.  However, in June 2008, the Veteran was able to perform all daily activities, was very active in gardening and landscaping, and had minimal difficulties related to his hand surgery.  On balance, the evidence supports a finding that the Veteran had been restricted in his activities and was still in a state of convalescence from April until the end of May 2008, due to treatment for his left hand disability.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a temporary total disability rating under 38 C.F.R. § 4.30(a)(1) from April 1, 2008, until May 31, 2008, but no longer, following the first surgery.

In addition, lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the Veteran testified that he could not use his finger between April 1, 2008, and his second surgery.  While the evidence shows that he did not regain all active range of motion without a block splint, he stated at the time of his therapies and doctor's appointments that he was doing better; as of April 3, 2008, his splint was mostly off; and in June 2008, the Veteran was able to perform all activities of daily activities, including gardening and landscaping, and had minimal difficulties related to his left hand surgery.  Therefore, the Veteran's statements at the time of treatment are indicative of the fact that after April 1, 2008, and until the end of May 2008, his first surgery no longer necessitated convalescence, and his finger was not manifested by therapeutic immobilization of one or more major joints.  Thus, the Veteran's lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view toward ascertaining the Veteran's then-state of physical fitness, are akin to statements of diagnosis and treatment, and are of increase probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  By contrast, the Board finds it pertinent that the only time the Veteran stated that he was in a therapeutic immobilization of one or more major joints between April 1, 2008, and his second surgery was in statements made to the Board, which he now proffers in connection with his current claim.  Hence, the Board finds that the Veteran is not entitled to a total temporary disability rating after June 1, 2008, following the first surgery.

The Board finds that by resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to a temporary total disability rating for convalescence from October 1, 2008, until November 30, 2008, but no longer, following the second surgery.  The Board observes that there are two pertinent treatment records that support a temporary total rating beyond October 2008; first, is the September 9, 2008, addendum that the Veteran could not use his left upper extremity for daily activities for eight weeks.  However, the Board is unable to ascertain if this treatment record speaks to eight weeks from the date of the August 2008 surgery, or eight weeks from the date of the September 2008 entry.  On this discrete question of fact, the Board resolves this ambiguity in favor of the Veteran and finds that eight weeks after the September 9, 2008, entry would be November 4, 2008.  Secondly, in the October 7, 2008, entry it was noted that the Veteran was to wear his splint for 24 hours a day except to do his range of motion exercises and for hygiene purposes.  The Board finds that while the Veteran is herein being granted a temporary total disability rating until November 30, 2008, his temporary total rating should not be extended beyond December 1, 2008.  The Board finds that an extension beyond December 1, 2008, is not warranted since there is no evidence showing that the Veteran had restricted use of the left hand or that he had therapeutic immobilization of one or more major joints past that day; in actuality, it was noted on October 17, 2008, that not only did he not need therapy but he also did not wear his brace very often.  Therefore, the Board finds it reasonable to conclude that the evidence supports a finding that the Veteran had restricted use of his left upper extremity from September to November 2008, and thus would support the Veteran's contentions that his recovery could be three months after his second surgery, warranting an extension until November 30, 2008.  Accordingly, the Board finds that the evidence supports an award of a temporary total disability rating under 38 C.F.R. § 4.30(a)(1), from October 1, 2008, until November 30, 2008, but no longer, following the Veteran's second surgery.

In sum, the Board finds that after the Veteran's first thumb surgery he necessitated convalescence until May 31, 2008, but not later, and thus an award of a temporary total rating for an additional two months is warranted.  Additionally, the Board finds that after the Veteran's second surgery he necessitated convalescence until November 30, 2008, but not later, and thus an award of a temporary total rating for an additional two months is warranted.



ORDER

Entitlement to a temporary total rating for convalescence based on surgical treatment for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, from April 1, 2008, until May 31, 2008, is granted

Entitlement to an extension of a temporary total rating for convalescence based on surgical treatment for rheumatoid arthritis of the left hand with ankylosis of the thumb, index and long fingers, from October 1, 2008, until November 30, 2008, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


